       Case 3:18-cv-07579-WHO Document 1 Filed 12/17/18 Page 1 of 9



 1   Patricia L. Peden (SBN 206440)
     patricia.peden@leclairryan.com
 2   LECLAIRRYANLLP
     44 Montgomery Street, Suite 3100
 3   San Francisco, CA 94104
     Telephone: 415-391-7111
 4   Facsimile: 415-391-8766
 5
     Attorney for Plaintiffs UCP International Company
 6   Limited And Global United Enterprises Limited
 7

 8                        IN THE UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10                                 SAN FRANCISCO DIVISION

11

12   UCP INTERNATIONAL COMPANY
     LIMITED AND GLOBAL UNITED
13   ENTERPRISES LIMITED                            Case No.
14   Plaintiffs,                                    COMPLAINT FOR
                                                    (1) Intentional Interference With
15   vs.                                            Contractual Relations;
                                                    (2) Intentional Interference with
16   BALSAM BRANDS INC. and THOMAS                  Prospective Economic Advantage; and
     MACMARTIN HARMAN II                            (3) Unfair Competition
17
     Defendants.
18                                                  DEMAND FOR JURY TRIAL
19

20

21

22

23

24

25

26

27

28
                                             COMPLAINT
       Case 3:18-cv-07579-WHO Document 1 Filed 12/17/18 Page 2 of 9



 1          Plaintiffs UCP International Company Limited and Global United Enterprises Limited,
 2   collectively (“UCP”), by and through their undersigned counsel, for their Complaint against
 3   Defendants, Balsam Brands, Inc. and Thomas Harman, state as follows:
 4                                             THE PARTIES
 5          1.       Plaintiff UCP International Company Limited is a corporation organized and in
 6   good standing under the laws of Hong Kong. It is headquartered in Hong Kong.
 7          2.      Plaintiff Global United Enterprises Limited is a corporation organized and in
 8   good standing under the laws of Hong Kong. It is headquartered in Hong Kong.
 9          3.      Defendant Balsam Brands Inc. is a corporation organized under the laws of the
10   State of Delaware with its principal place of business in Redwood City, CA.
11          4.      Defendant Thomas Harman is an individual residing in and domiciled in
12   California.
13                                    JURISDICTION AND VENUE
14          5.      This Court has federal diversity jurisdiction, 28 U.S.C. 1332, as the parties are
15   completely diverse in citizenship and the amount in controversy exceeds $75,000. This Court
16   has supplemental jurisdiction over UCP’s state law claims pursuant to 28 U.S.C. § 1367.
17          6.      All defendants are subject to general personal jurisdiction in California because
18   their contacts with California are substantial or continuous and systematic. Balsam Brands Inc.
19   has its principal place of business in California. Defendant Harman is domiciled in California.
20   These defendants are all “at home” in California.
21          7.      Defendants are subject to specific personal jurisdiction in California. The tortious
22   and unfair acts complained of herein were, on information and belief, undertaken in California.
23   Defendants’ California-based acts were undertaken to financially benefit Balsam Brands Inc., a
24   company headquartered in California. The exercise of jurisdiction by the State of California
25   over defendants will not offend traditional notions of fair play and substantial justice.
26          8.      The court has venue over UCP’s claims, pursuant to 28 U.S.C. §§ 1391(b)-(c)
27   because a substantial part of the events giving rise to UCP’s claim occurred in this district,
28
                                                       1
                                                 COMPLAINT
       Case 3:18-cv-07579-WHO Document 1 Filed 12/17/18 Page 3 of 9



 1   Balsam Brands Inc. and Harman reside in this district, and both are subject to personal
 2   jurisdiction here.
 3                                 INTRADISTRICT ASSIGNMENT
 4          9.      This case should be assigned to the San Francisco or Oakland Divisions under
 5   Local Rule 3-2(c) because Balsam Brands Inc. is headquartered in Redwood City California, in
 6   San Mateo County. A substantial part of the events which give rise to the claims raised herein
 7   likely occurred in San Mateo County.
 8                                     FACTUAL BACKGROUND
 9          10.     UCP designs, manufactures and sells home furnishings and housewares. Among

10   the products UCP makes and sells is an invertible artificial Christmas tree. Beginning in 2015,
     UCP had an exclusive arrangement with Cinmar wherein UCP supplied Cinmar with invertible
11
     artificial Christmas trees. In exchange, Cinmar marketed and sold UCP’s trees in the United
12
     States. Cinmar owns Frontgate Marketing LLC, and it publishes the Frontgate and Grandin
13   Road catalogs and websites. Cinmar and Frontgate (collectively “Frontgate”) were part of HSN
14   Inc., a $3.3 billion interactive multichannel retailer with strong direct-to-consumer marketing

15   channels. In 2015, Frontgate was expected to circulate more than 85 million home-shopping
     catalogs.
16
            11.     In 2009, UCP and Cinmar entered into a valid, enforceable, written Partnership
17
     Agreement (Exhibit A). This Partnership Agreement includes an indemnification clause. The
18   parties agreed that if Cinmar was sued for patent infringement, UCP would have full
19   responsibility for those claims. The indemnification clause states, in part:

20          Vendor represents and warrants to Cinmar that the Products do not infringe upon any
            “Intangible Rights” (as defined below), and Vendor is the owner of, or is licensed to
21          authorize Cinmar to use, all Intangible Rights associated with the Products. The
            Term “Intangible Rights” means any United States or foreign patents or copyrights or
22          any United States, foreign, state or common law trademark, trade dress, trade name,
            service mark, publicity or privacy right or similar property or other right. Vendor
23          shall assume full responsibility and shall provide independent legal counsel
            reasonably acceptable to Cinmar for the defense of any claims . . .”
24

25          In February 2016, Global United Enterprises Limited and Cinmar entered into a valid,
     enforceable Partnership Agreement. (Exhibit B). This Partnership Agreement also contained an
26
     indemnification clause giving UCP full responsibility for infringement claims arising from any
27
     product UCP sold to Cinmar.
28
                                                      2
                                                 COMPLAINT
       Case 3:18-cv-07579-WHO Document 1 Filed 12/17/18 Page 4 of 9



 1          12.     At all times relevant to this action, UCP enjoyed a profitable economic
 2   relationship with Cinmar and Frontgate.
 3          13.     On October 20, 2015, Balsam Brands In. (“Balsam”) filed a patent infringement
 4   lawsuit against Frontgate. See Balsam Brands Inc. et al v. Cinmar, LLC et al., case. No. 3-15-
 5   cv-04829 (N.D. Cal.). Balsam alleged Frontgate infringed Balsam’s patents by selling invertible
 6   artificial trees made by UCP. When Balsam filed its lawsuit (the Frontgate Litigation), Balsam
 7   knew that UCP provided Frontgate with the invertible artificial trees.
 8          14.     In the high-end artificial Christmas tree market, where trees often sell for $1,000
 9   or more, Balsam and Frontgate are the two main sellers. Balsam described its competition with
10   Frontgate as “fierce” and “head to head.” Balsam claimed that Frontgate’s sale of invertible
11   artificial Christmas trees directly threatened Balsam’s sale of its own “Flip Trees.” According to
12   Balsam, continued competition in the invertible Christmas tree market from Frontgate would
13   likely force Balsam to lower the price of its competing Flip Tree.
14          15.     Balsam knew UCP and Frontgate had valid Partnership Agreements that gave
15   UCP full responsibility for resolving patent-infringement lawsuits. Balsam obtained a copy of
16   the UCP-Frontgate Partnership Agreements through discovery in the Frontgate Litigation.
17          16.     Frontgate demanded UCP defend and indemnify it from Balsam’s assertions of
18   infringement. Thereafter, UCP assumed full responsibility for litigating and resolving Balsam’s
19   patent infringement claims.
20          17.     Balsam admits that it knew that UCP was directing and controlling the day-to-day
21   management of the Frontgate Litigation, was funding the Frontgate Litigation, and was doing
22   most of the work in the Frontgate Litigation, by far.
23          18.     Balsam knew that Frontgate had less incentive than UCP to defeat Balsam’s
24   infringement. Frontgate merely resold UCP’s tree. And, Frontgate sold many products other
25   than the UCP inversion tree. UCP, on the other hand, spent a significant amount of money to
26   design its patented inversion tree, and it was intent on showing it did not infringe Balsam’s
27   patents so that UCP could continue to make and sell its tree.
28
                                                      3
                                                COMPLAINT
       Case 3:18-cv-07579-WHO Document 1 Filed 12/17/18 Page 5 of 9



 1           19.     Balsam admits it knew that Frontgate was UCP’s only U.S. customer. If Balsam
 2   could exclude UCP’s trees from the market, Balsam would have the relevant U.S. market for
 3   artificial Christmas trees to itself.
 4           20.     In late 2016 in the Frontgate litigation, the district court issued a Claim
 5   Construction Order was favorable to the defendants in that case. UCP’s counsel, on behalf of
 6   Frontgate, indicated the defendants in the Frontgate Litigation would file a motion for summary
 7   judgment seeking an order of non-infringement of Balsam’s patents. Balsam admits that a
 8   Frontgate victory on the motion for summary judgment would have “cleared UCP for sale of its
 9   Inversion Tree in the United States.”
10           21.     Sometime prior to December 19, 2016, defendant Harman contacted unknown
11   persons at Frontgate with the intent of inducing Frontgate to breach its contractual obligations to
12   UCP. Despite knowing the contractual and business agreements between the parties, Harman
13   intentionally excluded UCP from his discussions with Frontgate. Balsam and Harman acted to
14   cause Frontgate to breach the Partnership Agreements and to force Frontgate to stop purchasing
15   UCP’s trees.
16           22.     In December of 2016, working directly with Frontgate, and without UCP’s
17   knowledge, Balsam brokered a settlement with Frontgate. Balsam was not entitled to
18   intentionally interfere with UCP’s contractual relationship with Frontgate. Balsam and Frontgate
19   stipulated to dismiss the case with prejudice and the case was dismissed by the court on
20   December 20, 2016.
21           23.     Following the settlement, Frontgate stopped purchasing inversion trees from
22   UCP. Upon information and belief, Balsam required Frontgate to stop purchasing trees from
23   UCP as a condition of dismissing it from the lawsuit. Balsam achieved its stated goal of
24   removing UCP’s trees from the U.S. market.
25           24.     Balsam and Harman’s actions caused UCP significant financial harm. UCP has
26   expended substantial effort and financial resources to design, develop, manufacture and sell its
27   invertible tree. UCP filed a patent application for its own novel inversion tree design. Balsam
28
                                                        4
                                                  COMPLAINT
       Case 3:18-cv-07579-WHO Document 1 Filed 12/17/18 Page 6 of 9



 1   and Harman’s tortious conduct deprived UCP of the financial benefits of these efforts. UCP
 2   devoted financial resources to secure a favorable claim construction ruling in the district court so
 3   that it could continue to sell invertible artificial Christmas trees to Frontgate. Balsam and
 4   Harman’s tortious conduct deprived UCP of the benefit of its successful litigation efforts. UCP
 5   suffered financial harm to its business as a result of losing Frontgate as a customer for its
 6   invertible trees, causing UCP lost profits and other compensatory damages.
 7             25.   The district court found that UCP’s trees do not infringe Balsam’s patents.
 8   Although there was no merit to Balsam’s infringement allegations, UCP has been precluded from
 9   selling its trees to Frontgate. Balsam removed UCP from the market, not by successfully
10   litigating its claims against Frontgate, but rather by intentionally interfering with UCP’s
11   contractual relationship with Frontgate.
12
                                            FIRST COUNT
13                                   Intentional Interference with
                              Contractual Relations Against All Defendants
14
               26.   UCP repeats and re-alleges the allegations of paragraphs 1-25 as if fully set forth
15
     herein.
16
               27.   The UCP plaintiffs and Cinmar/Frontgate had valid written Partnership
17
     Agreements. These Partnership Agreements included an indemnity clause that gave UCP full
18
     responsibility for answering claims for patent infringement.
19
               28.   The UCP plaintiffs and Cinmar/Frontgate also had an agreement wherein
20
     Frontgate would purchase, on an exclusive basis, UCP’s invertible artificial Christmas trees, and,
21
     in turn, UCP would meet its obligations under the Partnership Agreements, including its
22
     indemnification obligations.
23
               29.   At all relevant times, UCP performed its obligations under the Partnership
24
     Agreements.
25
               30.   Defendants were aware of, and had copies of, the Partnership Agreements.
26
     Defendants were also aware of UCP and Frontgate’s exclusive sales agreement.
27
               31.   Defendants knowingly, intentionally, and improperly interfered with UCP’s
28
                                                       5
                                                 COMPLAINT
       Case 3:18-cv-07579-WHO Document 1 Filed 12/17/18 Page 7 of 9



 1   contractual relationship with Cinmar/Frontgate and induced them to breach its contractual and
 2   business relationships with UCP.
 3             32.   Defendants’ interference caused a breach of the Partnership Agreements and
 4   contractual sales relationship between UCP and Cinmar/Frontgate.
 5             33.   Defendants’ unjustified conduct was the moving or procuring cause of the breach
 6   of the Partnership Agreements and for the disruption of the contractual sales relationship
 7   between the parties.
 8             34.   Defendants’ intentional misconduct caused UCP to suffer damages in an amount
 9   to be proved at trial.
10             35.   Defendants acted with malice, oppression and fraud when they intentionally and
11   in conscious disregard of UCP’s rights, deliberately induced Cinmar/Frontgate to breach the
12   Partnership Agreements and deprived UCP of its rightful proceeds from its Partnership
13   Agreements with Frontgate. Accordingly, Plaintiffs are entitled to an award of punitive damages
14   against Defendants in an amount to be proved at trial.
15                                        SECOND COUNT
                               Intentional Interference with Prospective
16
                              Economic Advantage Against All Defendants
17             36.   UCP repeats and re-alleges the allegations of paragraphs 1-35 as if fully set forth
18   herein.
19             37.   Plaintiffs had an existing business relationship with Cinmar and Frontgate
20   wherein they purchased UCP’s invertible artificial trees. Plaintiffs had enjoyed a successful
21   relationship with Frontgate in the past, and had a high probability of future economic benefit
22   from the parties’ business relationships.
23             38.   Defendants knew of Plaintiffs’ economic relationship with Cinmar and Frontgate.
24             39.   Defendants engaged in wrongful conduct through their tortious interference with
25   Plaintiffs’ contractual relationships with Cinmar and Frontgate.
26             40.   Defendants’ wrongful conduct falls outside the boundaries of fair competition to
27   disrupt Plaintiffs’ economic relationships with Frontgate. UCP is informed and believes that
28
                                                       6
                                                 COMPLAINT
       Case 3:18-cv-07579-WHO Document 1 Filed 12/17/18 Page 8 of 9



 1   Balsam threatened Frontgate with protracted litigation and resulting disruption to Frontgate’s
 2   business although it knew, or should have known, that its patent infringement allegations against
 3   UCP’s trees were unsupported or false. Balsam knew that it lacked standing to sue Frontgate,
 4   and that it could recover no damages from Frontgate. Yet, Balsam insisted that high-level
 5   Frontgate executives be deposed and trial be conducted, although Defendants had no reasonable
 6   grounds for believing their representations to be true. Defendants created an intolerable nuisance
 7   in litigation to convince Frontgate that it was cheaper to settle with Defendants rather than
 8   litigate. The Claim Construction Order barred any reasonable claim of infringement, and after
 9   the order was issued Balsam’s continued litigation was objectively baseless. Balsam’s campaign
10   of unfounded litigation was wrongful conduct beyond the interference itself.
11             41.      Defendants’ actions were designed to disrupt the business relationships between
12   UCP and Frontgate.
13             42.      Defendants’ wrongful conduct was a substantial factor in causing Plaintiffs to
14   suffer damages in an amount in excess of $75,000, and to be established by appropriate proof at
15   trial.
16             43.      Defendants acted with malice, oppression, and fraud when Defendants
17   intentionally and in conscious disregard of Plaintiffs’ rights, deliberately induced Cinmar and
18   Frontgate to breach the Partnership Agreement and deprived Plaintiffs of its rightful proceeds
19   from that Agreement. Defendants’ actions deprived Plaintiffs of the economic benefits they
20   would have enjoyed beyond those provided for in the Partnership Agreement. Accordingly,
21   Plaintiffs are entitled to an award of punitive damages against Defendants in an amount to be
22   proven at trial.
23                                            THIRD COUNT
                                   Unfair Competition under §17200 of the
24
                        California Business and Professional Code and Common Law
25             44.      UCP repeats and re-alleges the allegations of paragraphs 1-43 as if fully set forth
26   herein.
27             45.      Defendants having knowingly, intentionally, and improperly interfered with
28
                                                          7
                                                    COMPLAINT
       Case 3:18-cv-07579-WHO Document 1 Filed 12/17/18 Page 9 of 9



 1   UCP’s contractual relationship with Cinmar/Frontgate and induced them to breach its contractual
 2   and business relationships with UCP as alleged in the First Count of this complaint in paragraphs
 3   26 through 35, which are re-alleged here have knowingly and intentionally committed an
 4   unlawful act prohibited by the California Business and Professional Code and common law.
 5            46.    Defendants’ unlawful conduct was a substantial factor in causing Plaintiffs to
 6   suffer damages in an amount in excess of $75,000, and to be established by appropriate proof at
 7   trial.
 8                                         PRAYER FOR RELIEF
 9   WHEREFORE, Plaintiffs respectfully prays for relief as follows:
10            A.     For damages in excess of $75,000 according to proof at trial;
11            B.     For prejudgement interest;
12            C.     For all reasonable attorneys’ fees, costs of suit;
13            D.     For punitive damages in an amount sufficient to punish Defendants and deter
14   others form engaging in similar misconduct;
15            E.     For injunctive relief voiding any and all agreements between Balsam and
16   Cinmar/Frontgate that precludes Cinmar from purchasing invertible artificial Christmas trees
17   from UCP; and
18            D.     Such further relief as the Court deems just and proper.
19                                             JURY DEMAND
20            Plaintiffs demand a jury trial on all claims alleged in this Complaint.
21
     Dated: December 17, 2018
22                                                           /s/ Patricia L. Peden
                                                            Patricia L. Peden (SBN 206440)
23                                                          LECLAIRRYAN LLP
                                                            44 Montgomery Street, Suite 3100
24                                                          San Francisco, CA 94104
                                                            Telephone: 415-391-7111
25                                                          Facsimile: 415-391-8766
                                                            patricia.peden@leclairryan.com
26
                                                            Attorney for Plaintiffs
27

28
                                                        8
                                                  COMPLAINT
